POLYMER ELECTROLYTE MEMBRANE FOR FUEL CELLS AND METHOD FOR MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 8/22/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joohee Lee on 9/6/2022.

The application has been amended as follows: 
Claims 15-20. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 were rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (JP 2003-059512 A) and further in view of Harada et al. (JP 2009-289573 A); Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (JP 2003-059512 A) and Harada et al. (JP 2009-289573 A) as applied to claim 1 above and further in view of Yun et al. (US 2019/0207226 Al); and Claims 10-14 were rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (JP 2003-059512 A) and Harada et al. (JP 2009-089573 A) as applied to claim 1 above and further in view of Berta et al. (US 2007/0072036 Al).
Such a feature of the instantly claimed invention, e.g., manufacturing a composite film by impregnating the porous reinforcement film, and the resulting structure are not suggested or taught by the cited documents, whether considered alone or in combination. 
Motomura fails to disclose a pair of composite films by drying the pair of the porous reinforcement films impregnated with the ionomer dispersion and thermally bonding the pair of the composite films and its symmetrical structure after the thermal bonding. Harada, used to remedy the deficiency, merely describes how to form a structure including reinforcing layers 2 and 3 and the electrolyte resin layers 1A, 1B, and 1C as shown in figure 1.
Harada is rather directed to forming the structure by interposing the porous reinforced layers 2, 3 between the outside electrolyte resin layers and then performing a melt heat press to put an electrolyte resin into the pores of the reinforcing layers. 
Harada's process of forming the laminated structure is fully distinguished from the instantly claimed method, particularly, the instantly claimed process to impregnating the porous reinforcement film with the coated the ionomer dispersion and forming the comosite film by drying the structure is not described in Harada. 
In addition, Harada merely reports that the porous reinforcing layers and the electrolyte resin layers are be joined by hot pressing and drying in order to impregnate the porous reinforcing layers with the electrolyte resin. That is not relevant to the instantly claimed thermal bonding, which is directed to attaching the pair of the composite films each of which includes the porous reinforcement film, ionomer (impregnated and dried in the porous reinforcement film), and the support film is formed by stacking thereof. 
Moreover, because of unrelated manufacturing process to form each composite film, whether considered alone or in combination, a skilled worker in possession of Motomura and Harada at the time of filing of this application would have not arrived the instantly claimed polymer electrolyte membrane and its structure.
As such, the Applicant has overcome the rejections under 35 USC 103 which have been withdrawn and claims 1-14 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729